TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 13, 2015



                                     NO. 03-14-00685-CR


                               Ex parte Tammy Marie Ybarra




        APPEAL FROM COUNTY COURT AT LAW OF CALDWELL COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
             DISMISSED AS MOOT -- OPINION BY JUSTICE FIELD




This is an appeal from the order signed by the trial court on September 26, 2014. Having

reviewed the record, the Court concludes that the appeal should be dismissed. Therefore, the

Court dismisses the appeal as moot. Because appellant is indigent for purposes of this

proceeding, no adjudication of costs is made.